Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 1 of 13 PagelD #: 61

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

R. ALEXANDER ACOSTA,

SECRETARY OF LABOR,

UNITED STATES DEPARTMENT OF

LABOR, Civil Action No: 2:19-cv-00507
Plaintiff,

Vv.

APEX PIPELINE SERVICES, INC., dba
APEX PIPELINE SERVICES

Se de ee ee

Defendant.
CONSENT JUDGMENT

Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor,
hereinafter referred to as “Plaintiff” or “the Secretary,” has filed his Complaint alleging
violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter “the
Act”), Defendant named above, hereinafter referred to as “Defendant” or “Employer,” has
appeared by counsel, and waives formal service of process of the Summons and Complaint, and
any defense which it may have, and hereby agrees to the entry of this Consent Judgment without
contest. It is, therefore, upon motion of the attorneys for Plaintiff and for good cause shown:

ORDERED, ADJUDGED, AND DECREED that Defendant, its officers, agents,
servants, and all persons acting or claiming to act on its behalf and interest be, and they hereby
are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11(c),
and 15 of the Act, in any manner, specifically:

1. Defendant shall not, contrary to Section 6 of the Act, pay to any of its employees

who in any workweek are engaged in commerce or in the production of goods for commerce, or
Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 2 of 13 PagelD #: 62

employed in an enterprise engaged in commerce or in the production of goods for commerce,
within the meaning of the Act, wages at rates less than those which are now, or which in the
future may become, applicable under Sections 6 and 15(a)(2) of the Act.

2. Defendant shall not, contrary to Section 7 of the Act, employ any of its employees
including, but not limited to, any of its employees working at Apex Pipeline Services, Inc., dba
Apex Pipeline Services, 503 River Road, Hub Industrial Park, Nitro, WV 25143 or at any
business location owned, operated, and/or controlled by Defendant, and at any other business
location at which its employees perform work, in any workweek when they are engaged in
commerce or employed in an enterprise engaged in commerce, within the meaning of the Act,
for workweeks longer than the hours now, or which in the future become, applicable under
Sections 7 and 15(a)(2) of the Act, unless the said employees receive compensation for their
employment in excess of the prescribed hours at a rate equivalent to one and one-half times the
regular rates applicable to them.

3, Defendant shall not fail to make, keep, and preserve adequate records of its
employees and of the wages, hours, and other conditions and practices of employment
maintained by it including, but not limited to, any of its employees working at Apex Pipeline
Services, Inc., dba Apex Pipeline Services, 503 River Road, Hub Industrial Park, Nitro, WV
25143, or at any business location owned, operated, and/or controlled by Defendant, and at any
other business location at which its employees perform work, as prescribed by the Regulations
issued pursuant to Section 11(c) and 15(a)(5) of the Act and found at 29 C.F.R. Part 516.

4. Defendant shall not discharge or take any retaliatory action against any of its
employees, whether or not directly employed by Defendant, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:
Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 3 of 13 PagelD #: 63

i. Discloses, or threatens to disclose, to a supervisor or to a public agency,
any activity, policy, or practice of the Employers or another employer, with whom there is a
business relationship, that the employee reasonably believes is in violation of the Act, or a rule or
regulation promulgated pursuant to the Act;

it. Provides information to, or testifies before, any public agency or entity
conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or
regulation promulgated pursuant to the Act, by the Employer or another employer with whom
there is a business relationship;

iti. Objects to, or refuses to participate in any activity, policy or practice
which the employee reasonably believes is in violation of the Act, or a rule or regulation
promulgated pursuant to the Act.

It is further ORDERED, ADJUDGED and DECREED by the Court that:

5. Defendant is enjoined and restrained from withholding gross back wages in the
sum total amount of $121,019.53, and are jointly and severally liable for the payment of
$121,019.53 in liquidated damages, due certain employees and former employees of Defendant
set forth and identified in Schedule A, which is attached as Exhibit A hereto and made a part
hereof.

6. Defendant shall pay gross back wages and liquidated damages in the total amount
of $242,039.06, for violations of the overtime provisions of the Act by Defendant alleged to have
occurred during the period beginning April 1, 2016 and ending March 23, 2018 (“relevant
period”). This amount shall represent the full extent of back wages and liquidated damages owed
by Defendant for the relevant period to the employees set forth and identified on the attached

Schedule A. It is further agreed that the overtime compensation and liquidated damage payments
Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 4 of 13 PagelD #: 64

by Defendant in the amounts as specified above are in the nature of back wages and liquidated
damages pursuant to the provisions of the Act. Defendant shall remain responsible for all tax
payments considered to be the “employer’s share,” including, but not limited to, FICA.

i. The provisions of this Consent Judgment relative to back wage and
liquidated damages payments shall be deemed satisfied when Defendant delivers to the
designated representatives of Plaintiff a payment in the amount of $242,039.06 within thirty (30)
days of the entry of this Judgment by the Court. Payment may be made online by ACH transfer,
credit card, or debit card by going to https://www.pay.gov/public/form/start/77689032 or
www.pay.gov. Alternatively, payment may be in the form of a certified check, bank check, or
money order made payable to the order of “Wage and Hour Division ~ Labor,” and mailed to:

U.S, Department of Labor, Wage & Hour Division
The Curtis Center, Suite 850 West

170 South Independence Mall West
Philadelphia, PA 19106-3317

The check or money order shall bear the following reference: Case ID# 1816367.

ii. The Secretary, through the Wage and Hour Division, shall distribute the
back wages (less any applicable federal taxes, withholdings, and deductions) and liquidated
damages payments to the employees and former employees on Schedule A, or to their estates.
Any sums not distributed to the employees or former employees on Schedule A, or to their
estates, because of inability to locate the proper persons or because of such persons’ refusal to
accept such sums, shall be deposited with the Treasurer of the United States pursuant to 29
USS.C § 216(c).

iti. To the best of its ability and based upon information it currently has in its

possession, Defendant shall provide to Plaintiff the social security number and last known
_ Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 5 of 13 PagelD #: 65

address of each employee or former employee due money under this Consent Judgment within
thirty (30) days of the entry of this Judgment by the Court.

iv. The provisions of this Consent Judgment shall not in any way affect any
legal right of any individual not named on Schedule A, nor shall the provisions in any way affect
any legal right of any individual named on Schedule A to file any action against Defendant for
any violations alleged to have occurred outside the relevant period.

7. Neither Defendant nor anyone on its behalf shall directly or indirectly solicit or
accept the return or refusal of any sums paid under this Consent Judgment. Any such amount
shall be immediately paid to the Secretary for deposit as above, and Defendant shall have no
further obligations with respect to such returned monies. If recovered wages have not been
claimed by the employee or the employee’s estate within three years of the entry of this Consent
Judgment, the Secretary shall deposit such money with the Treasury in accordance with Section
16(c) of the Act.

8. Further, the parties agree that the instant action is deemed to solely cover
Defendant’s business and operations for the relevant period for all claims raised in the Complaint
as a result of the Secretary’s investigation. The parties agree that the filing of this action and the
provisions of this Judgment shall not, in any way, affect, determine, or prejudice any and all
rights of any person specifically named on Schedule A or the Secretary for any period after
March 23, 2018, or any persons, be they current or former employees, not specifically named on
Schedule A, insofar as such rights are conferred and reserved to said employees by reason of
Section 16(b) of the Act.

9. Defendant agrees that it is an employer within the meaning of Section 3(d) of the

Fair Labor Standards Act, 29 U.S.C. § 203(d).
Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 6 of 13 PagelD #: 66

10. Byentering into this Consent Judgment, Plaintiff does not waive his right to
conduct future investigations of Defendant under the provisions of the FLSA and to take
appropriate enforcement action, including assessment of civil money penalties pursuant to
Section 16(e) of the FLSA, with respect to any violations disclosed by such investigations.

It is FURTHER, ORDERED, ADJUDGED, AND DECREED that each party will bear
its own fees and other expenses incurred by such party in connection with any stage of this _
proceeding including, but not limited to, attorney fees which may be available under the Equal

Access to Justice Act, as amended.

Date November 8, 2019 (poh TZ — 2
UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00507 Document 10 Filed 11/08/19 Page 7 of 13 PagelD #: 67 |

Defendant has appeared by counsel and hereby
consents to the entry of this Judgment.

For the Employer, Apex Pipeline Services,
Inc., dba Apex Pipeline Services

 

Steven X Moss

As Part-Owner, Chief Executive Officer and
President of Apex Pipeline Services, Inc., dba
Apex Pipeline Services

For the Employer, Apex Pipeline Services,
Inc., dba Apex Pipeline Services

Robert A. Keaton

As Part-Owner and Vice President of Apex
Pipeline Services, Inc., dba Apex Pipeline
Services

For the Employer, Apex Pipeline Services,
Inc., dba Apex Pipeline Services

¢ LA
R . t~ vi

As Part-Owner and Chief Financial Officer of
Apex Pipeline Services, Inc., dba Apex
Pipeline Services

 

Nathan Oleson

Akin, Gump, Strauss, Hauer and Feld, LLP
Robert S. Strauss Building

1333 New Hampshire Avenue, N.W.
Washington, DC 20036-1564

T: (202) 887-4425

F; (202) 887-4288
noleson@akingump.com

Attorneys for Defendant Apex Pipeline
Services, Inc., dba Apex Pipeline Services

For the Secretary:
U.S. DEPARTMENT OF LABOR

Kate §, O’Scannlain
Solicitor of Labor

Oscar L. Hampton II
Regional Solicitor

Samantha N, Thomas
Associate Regional Solicitor

Leah A. Williams
Wage and Hour Counsel

/s/ Leah A. Williams
Leah A. Williams
OH State Bar No. 75587

. US. Department of Labor

Office of the Regional Solicitor
201 12th Street South

Suite 401

Arlington, VA 22202-5450

T: (202) 693-9359

F; (202) 693-9392

williams leah.a@dol.gov

MICHAEL B. STUART
United States Attorney

/s/ Fred B. Westfall, Jr.

Fred B, Westfall, Jr.

WV State Bar No. 3992
Assistant United States Attorney
Attorney for United States

P.O. Box 1713

Charleston, WV 25326

T: (304) 345-2200

F: (304) 347-5443
fred.westfall@usdoj.gov

Attorneys for Plaintiff
Case 2:19-cv-00507

Last Name
Adkins
Adkins
Allan
Allman
Amerine
Amerine
Amerine
Anderson
Anderson
Anderson
Arnold
Asbury
Back
Baker
Ball
Bartrug
Bartug
Bassett
Bassett
Bassett
Beal
Beaver
Beckett
Bennett
Boggs
Boone
Brady
Brightwell
Brooks
Brown
Brown
Brown Jr.
Bunner
Butterworth
Carpenter
Carper
Carte
Casto

Document 10 Filed 11/08/19

SCHEDULE A

First Name
Jodi
Michael
Larry

David

Brian

Jeff
Kenneth
Dustin
James
Steven
Caden
Christohper
Brian
Gregory
Christopher
Chase
Terry
Joseph
Tommy
William
Jason
Dustin
Keith

Cory
Samuel
Christopher
Timothy
Cody
George
Brian
Heather
Andrew
Buck
Robert
Nathan
Ralph
Matthew
Roy

_ Page 8 of 13 PagelD #: 68

ce moO

cS

r>rrom OK

PpPreozrrmronge

UZPrPrrwAarar
Case 2:19-cv-00507

Chambers
Chappell
Ciarmella
Combs
Conley
Cooper
Copeland
Corne
Cottrell
Cressley
Cunningham
Cutshall
Danahey
Davis
Dempsey
Diehl
Dobbs
Drennen
Dulaney
Duncan
Engle
Evans
Falls

Falls

Falls
Feldner
Ferrell
Flage
Flinn
Fordyce
Fox
Frasnelly
Freed
Frye Il
Gillespie
Glass
Godfrey
Godfrey
Grimes
Grishaber
Gwinn
Habig
Haga

Hall

Document 10 Filed 11/08/19

Jennifer
Theodore
Peter
Dana
Darrin
Ronnie
Davin
Richard
Brian
Alex
Nathan
Toby
Shawn
Travis
Paul
Forest
Michael
William
Dustin
Daniel
Jackie
Tyler
Jason
Jeremy
Rickie
Michael
Joseph
William
Sky
John
Russell
Christopher
Harold
Harold
Charles
Danny
Travis
Tyler
Rodney
Chris
Christopher
Patrick
Roger
Anthony

Page 9 of 13 PagelD #: 69

rc

m- > Pp oa

>
Case 2:19-cv-00507

Hall

Hall
Harris
Harrison
Hart
Hart
Hashman
Haughn
Hayes
Hayes
Heatherly
Hedrick
Herron
Higgins
Hileman
Hogue
Hutchison
Hyde
Hyde Sr.
Ivey
Jarvis
Jett
Johnson
Johnson
Joy
Kinney
Kirkland
Kittle
Kuhens
Lamar
Lambert
Lamp

» Lamp
Lane
Largent
Lee
Leezer
Legg
Lemley
Lewis
Lindamood
Logsdon
Lohr
London

Document 10 Filed 11/08/19

Eric
Wayne
Brad
Joseph
Cody
Craig
John
James
Donald
Gary
Ronald
Gregory
Anita
David
Jessee
Michael
Alex
Eddy
Eddy
Jason
Scott
Shawn
Aaron
Michael
Bill
Marva
Allen
Gregory
Jerry
Donald
Jayson
Brittany
Phil
Stewart
Benjamin
Jeffrey
Candance
Tad
Charles
Fredric
Coleton
Noah
John
Melissa

10

Page 10 of 13 PagelD #: 70

zm ~ or >mHN Tr oaso YP

nN pPpmnr

Zryrv0uezr"°29

os

>
Case 2:19-cv-00507

Long
Lucas
Mace
Mallow
Markus
Massey
Matheney
Matzenbach
May
McGilton
McNabb
Meadows
Metheney
Metz
Miller
Miller
Miller Jr.
Morris
Morris
Morris
Morris ll
Morris Jr.
Moubray
Mullins
Musgrave
Myers
Myers
Nelson
Nichols
Nichols
Odell
Owens
Pack
Palmer
Patterson
Pauley
Pennington
Phillips
Phillips
Phillips
Pratt
Pullen
Quintrell
Quintrell

Document 10 Filed 11/08/19

Crystal
Dalton
Joshua
Gregory
Colton
Liam
Terry
Brant
Daniel
Cory
Robert
David
Justin
Cory
Caleb
Derek
Howard
James
Jarrod
Robert
Phillip
Steven
Randolph
David
Scott
Johhny
Teddy
Kevin
Braden
Mason
Vernon
Johnathan
Seth
Caleb
Mitchell
Albert
Trey
Danny
Terry
Tyler
Justin
Adam
Brandon
Terry

11

Page 11 of 13 PagelD #: 71

rrepm~scrzonowrmn-onwrmrrvpae

wo

zrrepn
Case 2:19-cv-00507

Raikes
Raines
Rinehart
Rivera
Rivera
Rose
Ross
Russell
Samples
Sanders
Saner
Satterfield
Saurer
Scamehorn
Schweitzer
Scyoc
Sefert
Settle
Shamblin
Sizemore
Skelton
Skidmore
Smith
Smith
Smith
Smith
Soles
Songer Ill
Sowards
Sprouse
Stack
Steele
Sutton
Sycafoose
Tatterson
Taylor
Taylor
Teter
Thomas
Thomas
Thompson
Torres
Torres
Torres

Document 10 Filed 11/08/19

Nicholas
Jeremiah
James
Josue
Oscar
Gregory
Jared
Jonathan
Michael
Gordon
Scott
William
Jesse
Christopher
Todd
Richard
Randall
Jason
Delmer
Alva
Tyler
Tim
Craig
Daniel
Jason
Michael
Robert
Charles
Timothy
Brian
Carl
James
David
Parker
David
Anthony
Billy
Norman
Austin
Charles
John
Jennifer
Jose
Joseph

12

Page 12 of 13 PagelID #: 72

Oo 0

munezmamser-  ZrPrpr-n ronan

>

nm
Case 2:19-cv-00507

Truman
Truman
Truman
Turner
Turner
Turner
Utt

Utt

Wade Jr.
Wanner
Ward
Watters
Webb
Welch
Welch
Wesney
Whytsell
Williams
Wilson
Wisecarver
Wood
Wood
Woodford
Woods
Wooten
Workman
Wray
Wright
Wyant

Document 10 Filed 11/08/19

Brandon
Darrell
Dencil
Harry
Jonathan
Tyler
David
Dustin
Gary
Frank
Casey
Robert
Terry
Timothy
Tyler
Eren
Nicholas
Logan
Dustin
Thomas
James
Kelsey
Jason
Christopher
David
James
Shayne
Shane
Richard

13

Page 13 of 13 PagelD #: 73

2 nNmaMm

wn

T~ZSserPZO" OF V
